Citation Nr: 0932856	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected residuals of shell fragment wounds.  

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
residuals of shell fragment wounds.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In September 2008, the Board denied the Veteran's claim 
seeking service connection for degenerative disc disease of 
the lumbar spine, to include as secondary to service-
connected residuals of shell fragment wounds.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on a March 2009 Joint 
Motion for Court Remand, the Court remanded this matter for 
additional notice.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In June 2006, the Veteran filed a claim of entitlement to an 
increased disability rating for his service-connected shell 
fragment wound scars, left lumbar region with retained 
metallic fragments.  Moreover, subsequent medical evidence, 
to inlcude an August 2006 VA examination indicates that there 
are muscle-related and scar-related manifestations of this 
disability.  As this claim has not previously been addressed 
by the RO, it is referred to the RO for appropriate 
disposition.

In addition, the issue of entitlement to service connection 
for a knee disorder was raised in a November 2007 statement 
in support of claim received by the Veteran.  This issue is 
referred to the RO for appropriate disposition.

The issue of entitlement to service connection for a 
bilateral foot disorder, to include as secondary to service-
connected residuals of shell fragment wounds, is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, DC.
 

FINDING OF FACT

The evidence of record shows that the Veteran's current 
degenerative disc disease of the lumbar spine is aggravated 
by service-connected residuals of shell fragment wounds.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is aggravated 
by service-connected residuals of shell fragment wounds.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


VACATUR

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court remanded the portion of the 
Board's September 2008 decision which denied service 
connection for a low back disorder, to include secondary to 
service-connected residuals of shell fragment wound, finding 
that the decision as written precluded effective judicial 
review.  Accordingly, in order to prevent prejudice to the 
Veteran, the September 2008 Board decision must be vacated.  
A new decision regarding the issue is entered below as if the 
September 2008 Board decision addressing the issue had never 
been issued.


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  As mentioned above, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Service connection is currently in effect for the following 
disabilities: shell fragment wound scars, left lumbar region 
with retained metallic fragments; shell fragment wound scars, 
left popliteal space; and shell fragment wound scars, dorsum 
both arms, near shoulder joints, each of which is assigned a 
noncompensable rating.

Initially, the Board finds that the evidence of record does 
not support the Veteran's claim of service connection for a 
degenerative disc disease of the lumbar spine on a direct 
basis.  While the Veteran has reported ongoing complaints of 
back pain since sustaining his inservice shell fragment 
wounds in June 1952, a lay person can not provide competent 
evidence by his statements alone that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In August 2006, the Veteran underwent a VA examination for 
muscles.  The VA examiner noted that the Veteran's claims 
folder had been reviewed.  The examination report concluded, 
in pertinent part, with a diagnosis of degenerative disc 
disease of the lumbar spine, and the VA examiner opined that 
this condition was most likely age related and not likely 
caused by the Veteran's inservice shell fragment wounds.  
Supporting this opinion is a post service x-ray examination 
of the lumbar spine in January 1959, conducted over seven 
years after he sustained his inservice shell fragment wounds, 
which revealed no bone or joint abnormality.  Thereafter, the 
first diagnosis of degenerative disc disease of the lumbar 
spine is not shown until 2004, over fifty years after the 
Veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
While a July 2009 private physician's opinion appears to 
directly link the Veteran's degenerative disc disease of the 
lumbar spine to his military service, it was not based upon a 
complete review of the record, and failed to provide any 
basis or support for this opinion.  Accordingly, service 
connection for a degenerative disc disease of the lumbar 
spine on a direct basis is not warranted.

However, the totality of the evidence of record supports the 
Veteran's claim of entitlement to service connection for a 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected residuals of shell fragment 
wounds.  
 
As noted above, the VA examiner in August 2006 opined that 
the Veteran's degenerative disc disease of the lumbar spine 
was not likely caused by or a result of his service-connected 
residuals of shell fragment wounds, but was most likely 
related to age.  However, the examiner failed to provide an 
opinion as to whether or not the Veteran's degenerative disc 
disease of the lumbar spine was aggravated by his service-
connected residuals of shell fragment wounds.  See 38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. 439.  

In the recently submitted July 2009 opinion letter, the 
Veteran's private physician 
opined that his low back pain was "exacerbated by his 
retained shrapnel," and that his degenerative disc disease 
of the lumbar spine correlates with his back pain.  Given the 
lack of any evidence to the contrary with respect to the 
issue of aggravation, service connection for a degenerative 
disc disease of the lumbar spine is warranted on a secondary 
basis.  In reaching this conclusion, the Board may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, secondary to service-connected shell fragment 
wounds, is granted.


REMAND

The Veteran is seeking service connection for a bilateral 
foot disorder.  He attributes this condition to his inservice 
injury.  Alternatively, he contends that this condition has 
been aggravated by his service-connected shell fragment wound 
residuals.

After reviewing the Veteran's claims file, the Board finds 
that he has not been provided adequate VCAA-compliant notice 
in connection with his claim.  Specifically, the Veteran has 
not been notified of the information necessary to establish 
service connection on a direct basis.  Accordingly, the RO 
should provide the appropriate corrective notice to the 
Veteran.

The Board also finds that the evidentiary and procedural 
development requested in the Board's September 2008 remand 
has not been completed.  Specifically, the Board directed the 
RO to schedule the Veteran for a VA examination to address 
the etiology of any bilateral foot condition found.  By a 
December 2008 letter to the Veteran, the RO informed him that 
he would be contacted by the nearest VA Medical Center (VAMC) 
and scheduled for a VA examination.  A January 2009 report of 
contact included in the claims file indicated that a VA 
examination scheduled at the VAMC in Saginaw, Michigan was 
cancelled because the Veteran was in Florida for the winter.  
The report of contact also indicated that the Veteran was 
notified that his VA examination would be rescheduled and 
conducted in Florida.  While a subsequent January 2009 VA 
examination inquiry indicated that this examination was 
requested, the record is negative for any indication that it 
was ever conducted.  Under these circumstances, the Board 
finds that this matter must once again be remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
compliance is neither optional nor discretionary).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
Veteran regarding his claim for direct and 
secondary service connection as required 
by 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2008), 38 C.F.R. § 3.159(b) 
(2008).

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the etiology of any foot 
disorder found.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence of record, 
whether any foot disorder found was caused 
or aggravated by the Veteran's military 
service, to include as secondary to 
service-connected residuals of shell 
fragment wounds.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2008).  Expedited handling is 
required.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


